Citation Nr: 1018024	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-20 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death for the purpose of accrued benefits.


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1942 to 
December 1945.  In September 1963, the Veteran died.

By way of background, in January 2006, the Veteran's 
surviving spouse filed a request to reopen a previously 
denied claim for service connection for the cause of the 
Veteran's death.  In February 2007, she died.  The appellant 
is the son of the Veteran and the above surviving spouse.  In 
June and July 2007, the appellant filed various statements 
alleging that the Veteran incurred posttraumatic stress 
disorder (PTSD) and other mental illness as a result of 
active service that caused the Veteran's death.  In July 
2007, the Regional Office (RO) sent the appellant a request 
for a completed Form 21-601 (formal accrued benefits claim), 
which the appellant filed later that month.

This appeal come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veteran's Affairs (VA) RO located in Milwaukee, 
Wisconsin that denied the appellant's claim for service 
connection for the cause of the Veteran's death for the 
purpose of accrued benefits (referred to therein as 
entitlement to "accrued and retroactive benefits").

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran served on active duty in the United States Navy 
during World War II between October 1942 and December 1945.  
In September 1963, the Veteran died.  In October 1963, the 
Veteran's surviving spouse filed a dependency and indemnity 
compensation (DIC) claim.  An October 1963 RO decision denied 
the surviving spouse's claim with regard to service 
connection for the cause of the Veteran's death, but granted 
her a widow's pension.  As noted in the Introduction, in 
January 2006, the Veteran's surviving spouse filed a request 
to reopen her claim for service connection for the cause of 
the Veteran's death.  In February 2007, she died.  

In June and July 2007, the appellant, their son, filed 
various statements alleging that the Veteran incurred PTSD 
and other mental illness as a result of active service that 
caused the Veteran's death.  The appellant requested that, 
based thereon, "disability benefits" owed to the Veteran 
through September 1963 and to his surviving spouse through 
February 2007 be paid to the appellant.  In July 2007, the RO 
sent the appellant a request for a completed formal accrued 
benefits claim, which the appellant filed later that month.

Due and unpaid periodic monetary benefits to which a veteran 
was entitled at the time of death under existing ratings or 
decisions, or based on evidence in the claims file on the 
date of death, shall upon the death of the veteran be paid to 
certain survivors.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000(a) (2009).  Upon the death of the veteran, benefits 
will be paid to the surviving spouse, and upon the death of 
the surviving spouse, benefits shall be paid to the veteran's 
children (as defined by 38 C.F.R. § 3.57).  38 C.F.R. 
§ 3.1000(a) (2009).  In all other cases, only so much of the 
accrued benefits may be paid as may be necessary to reimburse 
the person who bore the expense of last sickness and burial.  
38 U.S.C.A. § 5121(a)(5); 38 C.F.R. § 3.1000(a)(4).  

In each instance, the appellant's entitlement can never 
exceed what the veteran was entitled to when he died because 
the appellant effectively is placed in the Veteran's shoes 
for all intents and purposes ( the "Adidas Rule").  See 
generally, Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 
1998); Zevalink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).
The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 
3.159(b)(1) (2009).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The record reflects that, in Supplemental Statements of the 
Case (SSOCs) dated June 2008 and August 2009, the RO noted 
that VCAA letters had been sent to the appellant informing 
him what was still needed from him, what the evidence must 
show to establish entitlement, and how he could otherwise 
help his claim.  The Board is unable to locate evidence in 
the claims folder of any such letters having been sent to the 
appellant.  Consequently, remand of this case is necessary to 
ensure that VCAA notice is provided.

The Board recognizes that a claim for accrued benefits must 
be based on consideration of the evidence physically or 
constructively of record at the time of the Veteran's death.  
See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 
113 (1999); 38 C.F.R. § 3.1000(a).  Thus, the appellant as a 
general matter cannot furnish new evidence that could be used 
to substantiate his claim, and VA could not develop 
additional evidence that would substantiate the claims of 
entitlement to accrued benefits.  However, "[e]vidence in 
the file at date of death" means evidence in VA's possession 
on or before the date of the beneficiary's death, even if 
such evidence was not physically located in the VA claims 
folder on or before the date of death. 38 C.F.R. § 
3.1000(d)(4); see also Hayes v. Brown, 4 Vet. App. 353 
(1993).  Thus, it is not inconceivable that the appellant 
could identify relevant evidence that is constructively of 
record, even if not currently associated with the claims 
file.  
Accordingly, the case is REMANDED for the following action:

1.  Issue the appellant proper notice 
under 38 U.S.C.A. § 5103(a) with regard to 
his claim for service connection for the 
cause of the Veteran's death for the 
purpose of accrued benefits.

2.  Readjudicate the issue of entitlement 
to service connection for the cause of the 
Veteran's death for the purpose of accrued 
benefits.  The appellant and his 
representative should be provided with a 
Supplemental Statement of the Case 
("SSOC").  After the appellant and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


